Case 6:20-cv-00185-ADA Document1 Filed 03/13/20 Page 1of3

FILED

MAQ 13 “720
CLEP K, 1S. DI" 71CT COURT

Attachment 1 - Civil Complaint

WESTERN DIST Ric F OF TEXAS UNITED STATES DISTRICT COURT
EPUTYG WESTERN DISTRICT OF TEXAS
WACO DIVISION

Marilyn Tittle, Ryan and Melissa Rogers, Marlene Kammerdiener

W2OCAL85

Plaintiff(s)
CASE NUMBER:
(Supplied by Clerk’s Office)

 

Gregory Holden
(Enter full name of each Defendant)

Defendant(s)

COMPLAINT

1. The Plaintiffs in this case are:

Plaintif #1: Plaintiff #3:
ame: Marilyn 1 ile Name: Marlene Kammerdiener

Street Address: 10120 Bunting Drive : .
City and County: Waco, McLennan Street Address: 10124 Bunting Drive

State and Zip Code: Texas 76708 City and County: Waco, McLennan
State and Zip Code: Texas 76708

 

 

Plaintiff #2:

Name: Ryan and Melissa Rogers
Street Address: 10116 Bunting Drive
City and County: Waco, McLennan
State and Zip Code: Texas 76708

 

2. The Defendant in this case is:

Name: Gregory Holden

Street Address: 11104 Wortham Bend Rd.
City and County: Waco, McLennan

State and Zip Code: Texas 76708

 

3. Jurisdiction Plea — We are seeking injunctive relief in this civil matter property dispute in the Western
District Court, Waco Division, McLennan County, Texas.

Rev. Ed. October 26, 2017
Case 6:20-cv-00185-ADA Document1 Filed 03/13/20 Page 2 of 3

4, (Allegation 1) Defendant trespassed on our property, Block 5, 6 and 7, Lot 1 of the Falcon Pointe
Community, city limits of Waco, Texas, County of McLennan on or about September 6, 2019 to erect a
barb wire fence within 10” of the existing back yard wooden fences of said property, as well as adjoining
Block 4, 8, 9 and 10, and placed “No Trespassing” signs facing residents. Fence prohibits property
maintenance and restricts emergency and other exit from the back gates of property owners and represents
danger to our children, grandchildren and pets. (Proof of property ownership and photos attached,
Exhibits A and B).

5. (Allegation 2) On or about September 6, 2019, Defendant trespassed on residential property, erected a
padlocked gate mounted on heavy electrical poles facing Wortham Bend Rd., and attached “No
Trespassing” signs, prohibiting entrance and exit to property owners and easement owners (City of Waco
and Oncor). This action, as well as Allegation | violate his 2005 non-exclusive easement agreement by
restricting ingress/egress to others, and his agreement prohibits him from placing anything permanent.
(Copy of Easement Agreement between Holden and StyleCraft Builders attached, Exhibit D; Photos of
gate attached, Exhibit B). Holden claims StyleCraft gave him the materials to erect the gate, and that
StyleCraft President, Randy French, told him to mark the property line he desired and gave him the now
fenced property on his word and a handshake in 2005. (Claim witnessed by HOA President, Paul Day,
who also obtained an email from Randy French’s office at StyleCraft denying that claim, attached,
Exhibit C).

6. (Allegation 3) From June 13, 2019 to present, Defendant has trespassed onto said property and
harassed the Plaintiffs by making all maintenance workers, haulers, and visitors remove themselves and
their service vehicles from the property behind the fences, claiming it is his property — property on which
Plaintiffs hold legal deeds and surveys and pay property tax. He yells across the property if a gate is
opened — threatened to put us in jail by morning if we touched the fence; threatens to shoot dogs if they
escape (fence cannot be fixed because of the barb wire fence he put up); confronts the HOA President
when he looked for survey pins and tells him he needs to make me understand this is not my property;
argues with the Code Maintenance employee who tells him he is trespassing, stating he does not care
what a piece of paper says; claims “eminent domain” — we assume he means adverse possession; beats on
our front doors and claims this is his property; sends nasty texts. (List and proof of detailed harassment
incidents attached, Exhibits E, F, and G).

The injunctive relief we are seeking is as follows:

e Removal of barb wire fence and “No Trespassing” signs from Falcon Pointe Bunting Drive
residents’ property, preferably at his expense

e Removal of padlocked gate, poles, and “No Trespassing” signs blocking ingress/egress from
Wortham Bend to property owners and easement owners, preferably at his expense

e Restraining order prohibiting trespassing and harassment or interference with property owners,
maintenance workers and visitors

e Reimbursement of legal costs

th tu bera’ Me a angry

 

 

 

Marilyn Tittle // Ryan! Rogers
¢
Mohing, Dy ads Nab. Kiimo<——
Melissa Rogers ) Marlene Kammerdiener

Rev. Ed. October 26, 2017
Case 6:20-cv-00185-ADA Document 1 Filed 03/13/20 Page 3 of 3

EXHIBITS

. Surveys and Deeds, Individual and MCAD

. Photos of Fence, Gate, and No Trespassing Signs

. Email from StyleCraft (confirming land was not awarded to Greg
Holden as claimed)

. Easement Agreement Between StyleCraft and Greg Holden

. Police Report (notes from WPD); Property Altercation
Kammerdiener/Gregory Holden

. Neighborhood Account of Holden’s Harassment Per Property
Dispute

. Text Messages from Greg Holden’s Wife to Marlene
Kammerdiener
